DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9312173 (Cheng et al) in view of US 9893189 (Colinge et al).
Concerning claim 26, Cheng discloses an integrated circuit device comprising:
a body (10) comprising a top surface and opposing sidewalls (Figs. 3 and 6), the body comprising semiconductor material (Col. 4 lines 46-60);
a gate structure (40) on the top surface and opposing sidewalls of the body (Fig. 6), the gate structure including a gate electrode (42), and a gate dielectric (41) between the gate electrode and the body;
a source region and a drain region (Col. 6 lines 36-60);

a drain contact (25/35) on at least a portion of the drain region (Col. 8 lines 16-20),
wherein a variation in thickness between the source contact and the drain contact is at most 5 nm (Col. 8 lines 25-35).
Cheng does not explicitly disclose that the source contact comprising at least one crystal or the drain contact comprising at least one crystal.
However, Colinge discloses forming a source and drain contact that has a crystallized structure (Col. 9 lines 1-35, Col. 10 lines 57-65, and Figs. 3A and 3B) and that the contact formed with the crystal structure has reduced contact resistance (Col. 11 lines 18-22). 
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the source and drain contacts with a crystal for the reasons stated by Colinge. 
Considering claim 40, Cheng discloses an integrated circuit device comprising:
a body (10) comprising semiconductor material (Col. 4 lines 46-60);
a gate stack (40) at least above the body (Fig. 6);
a source region and a drain region (Figs. 4 and 6);
a source contact (25/35) on at least a portion of the source region, the source contact comprising at least one crystal (Figs. 4 and 6 and Col. 6 lines 36-60); and
a drain contact (25/35) on at least a portion of the drain region, the drain contact comprising at least one crystal (Figs. 4 and 6 and Col. 6 lines 36-60),
wherein at least one of the source region and the drain region (Col. 7 lines 20-65).

Cheng does not disclose that at least one of the source drain contacts comprises crystallographic facets of a monocrystalline material, and the crystallographic facets are non-orthogonal; and
wherein one or both of the source contact and drain contact is on the corresponding crystallographic facets.
However, Colinge discloses forming a source and drain contact that has a crystallized structure (Col. 9 lines 1-35, Col. 10 lines 57-65, and Figs. 3A and 3B) and that the contact formed with the crystal structure has reduced contact resistance (Col. 11 lines 18-22). 
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the source and drain contacts with a crystal for the reasons stated by Colinge. 
Regarding claim 43, Cheng discloses a method for forming an integrated circuit device comprising:
forming a body (10) comprising a first top surface and opposing sidewalls (Col. 4 lines 46-60 and Fig. 1), the body including semiconductor material (Col. 4 lines 46-60);
forming a gate structure (40) on the top surface and the opposing sidewalls of the body, the gate structure including a gate electrode (42) and a gate dielectric (41) between the gate electrode and the body (Fig. 6);
forming a source region and a drain region (Col. 6 lines 36-60);
forming a source contact on at least a portion of the source region, l (Col. 9 lines 13-30 and lines 53-60); and
forming a drain contact on at least a portion of the drain region, (Col. 9 lines 13-30 and lines 53-60).
Cheng does not explicitly disclose that the source contact comprising at least one crystal or the drain contact comprising at least one crystal.
However, Colinge discloses forming a source and drain contact that has a crystallized structure (Col. 9 lines 1-35, Col. 10 lines 57-65, and Figs. 3A and 3B) and that the contact formed with the crystal structure has reduced contact resistance (Col. 11 lines 18-22). 
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the source and drain contacts with a crystal for the reasons stated by Colinge. 
Continuing to claim 27, Cheng discloses wherein the source contact and the drain contact are both at most 20 nm thick and the variation in thickness is at most 3 nm (Col. 8 lines 25-35).
According to claims 28 and 42 (with these claims being similar in scope), Cheng discloses wherein a distance between the source region and an adjacent source region of an adjacent device is 100 nm or less, and wherein a height to width aspect ratio of each of the source region and the drain region is at least 10 (Col. 3 lines 15-37).
As to claims 29 and 30, Cheng discloses wherein at least one of the drain contact and the source contact is on a top surface and at least a portion of sidewalls of the corresponding one of drain region and the source region (Fig. 6), and wherein at least one of the drain contact and the source contact is on the sidewalls from the top surface to a bottom surface of the corresponding one of the drain region and the source region (Fig. 6).
Referring to claim 31, Cheng discloses wherein: at least one of the source region and the drain region comprises crystallographic facets of a monocrystalline material used for the source region and the drain region (Col. 7 lines 20-65); and

Pertaining to claims 32 and 33, Cheng discloses wherein the source contact and the drain contact comprise silicon and titanium (Col. 9 lines 13-30 and lines 53-60) and wherein the source contact and the drain contact comprise germanium and nickel (Col. 9 lines 13-30 and lines 53-60).
Concerning claim 34-36, Cheng discloses wherein the body comprises silicon (Col. 4 lines 46-65), wherein the body comprises silicon and germanium (Col. 4 lines 46-65), and wherein the body comprises a III-V semiconductor material (Col. 4 lines 46-65).
According to claim 37, Cheng discloses wherein at least one of a source region and a source contact and a drain region and a drain contact have a contact resistance of less than 2 x 10'9 Ohm-cm (Col. 6 lines 37-60).
Considering claim 38, Cheng discloses wherein the source region comprises a source dopant and the drain region comprises a drain dopant, the source dopant and the drain dopant being present in corresponding source contact and drain contact within less than 10 nm of an interface between the source region and the corresponding source contact and the drain region and the corresponding drain contact (Col. 6 lines 37-60).
Continuing to claim 39, Cheng discloses a computing device comprising the integrated circuit device (Col. 1 lines 5-25).
Regarding claim 41, Cheng discloses wherein the source contact and the drain contact are both at most 20 nm thick in the lateral direction and a corresponding maximum thickness of 
Referring to claim 44, Cheng discloses wherein forming the source contact and forming the drain contact comprise:
exposing at least the portions of the top surface of the source region and the top surface of the drain region, respectively (Col. 9 lines 1-65 and Col. 10 lines 1-65);
providing precursors to the exposed top portions of the source region and the drain region (Col. 9 lines 1-65 and Col. 10 lines 1-65); and
reacting the precursors with each other on the exposed portions of the source region and the drain region to form the corresponding contacts (Col. 9 lines 1-65 and Col. 10 lines 1-65).
As to claim 45, Cheng discloses wherein the precursors provided to the portions of the source region and the drain region comprise:
a first precursor comprising at least one of silicon and germanium (Col. 9 lines 5-25 and 53-65); and
a second precursor comprising at least one of titanium, nickel, and cobalt (Col. 10 lines 1-8).
Response to Arguments

Applicant’s arguments with respect to claim(s) 26, 40, and 43 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897